NUMBER 13-08-00099-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


HYDROCHEM INDUSTRIAL SERVICES, INC.,                                         Appellant,

                                           v.

ALCOA, REYNOLDS METALS COMPANY,
RON WARPULA AND PAUL STANLEY DANSER, JR.,                                    Appellees.


                   On appeal from the 28th District Court
                        of Nueces County, Texas.


                         MEMORANDUM OPINION
            Before Justices Rodriguez, Garza, and Benavides
                   Memorandum Opinion Per Curiam

      This cause is before the Court on the record and the parties’ Joint Motion to Dismiss

Appeal and Cross-Appeal.      On August 11, 2009, the Court abated this matter by

agreement of the parties in order to allow them the opportunity to formalize settlement

proceedings.

      The Court, having examined and fully considered the documents on file and the
Joint Motion to Dismiss Appeal and Cross-Appeal, is of the opinion that the parties’ joint

motion should be granted. Accordingly, this case is hereby REINSTATED and the Parties’

Joint Motion to Dismiss Appeal and Cross-Appeal, is hereby GRANTED, and this appeal

is DISMISSED and all pending motions are MOOT.

       Pursuant to agreement, costs are taxed against the party incurring same. See TEX .

R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will tax costs against the

appellant."). Having dismissed the appeal at joint request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                               PER CURIAM




Delivered and filed the
21st day of October, 2010.




                                            2